Citation Nr: 0410502	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-12 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and MJG


INTRODUCTION

The veteran served on active duty from September 1966 to September 
1969.

The current appeal arose from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The RO, in pertinent part, denied 
entitlement to service connection for PTSD.  

In May 2003 the veteran and a friend appeared to offer oral 
testimony before the undersigned Veterans Law Judge sitting at the 
RO, a transcript of which has been associated with the claims 
file.


FINDINGS OF FACT

1.  The veteran did not engage in combat in service.

2.  The competent, credible, and probative evidence of record does 
not corroborate the incurrence of any in-service stressor.

3.  The probative and competent evidence of record establishes 
that PTSD has not been diagnosed.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records are negative for any evidence of a 
psychiatric disorder, and the veteran denied all psychiatric 
symptomatology when examined for separation from active service in 
August 1969.  
The veteran's record of service shows that his decorations include 
a Vietnam Service Medal, a Vietnam Campaign Medal, and an Army 
Commendation Medal.  

Post service VA and non-VA medical documentation of record dated 
during the immediately preceding years is negative for any 
evidence of a psychiatric disorder muchless PTSD.

In May 2003 the veteran and a friend appeared to provide oral 
testimony before the undersigned Veterans Law Judge sitting at the 
RO, a transcript of which has been associated with the claims 
file.  The veteran testified that a VA doctor he was seeing 
periodically for his back and other problems had diagnosed him 
with PTSD.  He requested that his record be held open for 30 days 
to permit him to obtain a report from the physician who had 
diagnosed him with PTSD.  Such report was never associated with 
the claims file.


Criteria

To establish service connection for a claimed disability the facts 
must demonstrate that a disease or injury resulting in current 
disability was incurred in active military service or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. § 
1110;  38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

The United States Court of Appeals for Veterans Claims (CAVC) has 
held that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).


Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  

This rule does not mean that any manifestation in service will 
permit service connection.  To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  

When the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  38 
C.F.R. § 3.303(b) (2003).  

The CAVC has also reiterated that, alternatively, either or both 
of the second and third elements can be satisfied, under 38 C.F.R. 
§ 3.303(b) (2003), by the submission of (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service continuity 
of symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and the 
post-service symptomatology.  McManaway v. West, 13 Vet. App. 60, 
65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to claims 
addressing the issue of chronicity.  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in service 
and still has such a condition.  


Such evidence must be medical unless it relates to a condition as 
to which, under the CAVC's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).

A lay person is not, however, competent to provide evidence that 
the observable symptoms are manifestations of chronic pathology or 
diagnosed disability, unless such a relationship is one which a 
lay person's observations is competent.  See Savage, 10 Vet. App. 
at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the appellant 
himself and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held that the 
appellant had not submitted medical evidence providing a nexus 
between an in-service injury and a current disability.  The CAVC 
held that where a claimant's personal belief, no matter how 
sincere, was unsupported by medical evidence, the personal belief 
cannot form the basis of a claim.

The CAVC stated that it clearly held in Savage that Section 3.303 
does not relieve a claimant of the burden of providing a medical 
nexus.  Rather, a claimant diagnosed with a chronic condition must 
still provide a medical nexus between the current condition and 
the putative continuous symptomatology.  Until the claimant 
presents competent medical evidence to provide a relationship 
between a current disability and either an in-service injury or 
continuous symptomatology, the claimant cannot succeed on the 
merits of the claim.  Voerth, 13 Vet. App. at 120.

Continuous service for 90 days or more during a period of war, and 
post-service development of a presumptive disease such as 
psychosis to a degree of 10 percent within one year from the date 
of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 C.F.R. 
§§ 3.307, 3.309 (2003).


A clear diagnosis of PTSD is no longer needed to substantiate a 
claim of service connection for PTSD.  Harth v. West, 14 Vet. App. 
1 (2000).  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition (DSM-IV), a 
link, established by medical evidence, between current symptoms 
and an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the
veteran's lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the CAVC noted that VA 
had adopted a final rule in October 1996, effective November 7, 
1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The effect of these 
revisions was to change the diagnostic criteria for mental 
disorders from the Diagnostic and Statistical Manual for Mental 
Disorders (DSM), third edition and the third edition, revised, to 
the fourth edition (DSM-IV).  The CAVC found that DSM-IV altered 
the criteria for assessing the adequacy of the stressor from an 
objective to a subjective basis.  

The CAVC further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did not 
make a finding that the reports were incomplete, the adequacy of 
the stressor had to be presumed as a matter of law. 

In West v. Brown, 7 Vet. App. 70 (1994), the CAVC held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.




Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
however, between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this combat, 
in the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2002) 
(emphasis added); see 38 U.S.C.A. § 1154(b) (West 1991); see also 
Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

"Engaged in Combat" requires that a veteran have participated in 
events constituting an actual fight or encounter with a military 
foe or hostile unit or instrumentality.  This definition does not 
apply to veterans who served in a general "combat area" or "combat 
zone", but did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be resolved 
on a case-by-case basis based on the facts of each case.  Any 
evidence that is probative of the issue of whether a veteran 
engaged in combat may be used by a veteran to support a veteran's 
assertion that he was engaged in combat.

The benefit of the doubt rule applies to determinations of whether 
a veteran engaged in combat with the enemy.  If there is a balance 
of positive and negative evidence, the issue must then be resolved 
in the veteran's favor.  VAOPGCPREC 12-99; see 38 U.S.C.A. § 
1154(b) (West 1991); Gaines v. West, 11 Vet. App. 353, 359 (1998).


Where the claimed stressor is not related to combat, the veteran's 
lay testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates the veteran's testimony as to 
the occurrence of the claimed stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); see Dizoglio v. Brown, 9 Vet. App. 
163 (1996); Zarycki, supra.

The requisite additional evidence needed for corroboration may be 
obtained from sources other than the veteran's service medical 
records.  Moreau, supra, see also Patton v. West, 12 Vet. App. 
272, 277 (1999).

Regardless of whether the veteran is determined to have engaged in 
combat, a veteran is still required to show evidence of a current 
disability and a link between that current disability and service.  
Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); Boyer v. 
West, 11 Vet. App. 477 (1998); Wade v. West, 11 Vet. App. 202 
(1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§  3.102, 4.3 (2003).

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West Supp. 2002).  


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a well-
grounded claim, and supercedes the decision of CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002)).  

The Act also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 2002)).  

However, nothing in section 5103A precludes VA from providing such 
assistance as the Secretary considers appropriate.  38 U.S.C.A. § 
5103(g) (West Supp. 2002).  Accordingly, the Secretary determined 
that some limited assistance was warranted to claimants attempting 
to reopen claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies or non-
Federal agency sources, if reasonably identified by the claimant, 
in order to assist the claimant in reopening his or her claim.  66 
Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).  
These new regulations, which in pertinent part are effective as of 
the date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit (CAFC) 
recently held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date of the 
VCAA, and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively applicable to 
pre-VCAA decisions of the Board.  However, although the CAFC 
appears to have reasoned that the VCAA may not retroactively apply 
to claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  See 
Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. 
Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears to 
hold that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations issued to 
implement the VCAA are expressly applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  

Precedent opinions of the chief legal officer of the Department, 
and regulations of the Department, are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is applicable to 
claims or appeals pending before the RO or the Board on the date 
of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law with 
respect to the issue of service connection for scoliosis.  

In September 2001 the RO very briefly notified the veteran of the 
enactment of the VCAA at the same time that it denied his claim of 
entitlement to service connection for PTSD.  The RO did actually 
send the veteran a detailed letter pertaining to the VCAA until 
May 2002.  At that time the RO advised him to identify any 
evidence not already of record, and that it would make reasonable 
efforts to obtain any such evidence pertaining to the issue 
currently on appeal.  

In doing so, the RO satisfied the VCAA requirement that VA notify 
the veteran as to which evidence was to be provided by the 
veteran, and which would be provided by VA.  38 C.F.R. § 5103(a) 
(West Supp. 2002); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The duty to notify has thus been satisfied, as the veteran has 
been provided with notice of what is required to substantiate his 
claim.  In particular, through the issuance of the September 2001 
rating decision and the July 2002 statement of the case (SOC), he 
has been given notice of the requirements of service connection.  

In light of the above, the Board finds that the duty to notify has 
been satisfied.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R. § 
3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to substantiate 
the veteran's claim, including any relevant records adequately 
identified by him, as well as authorized by him to be obtained.  

The evidence includes the service medical records that pertain to 
the issue on appeal.  The veteran identified post service 
treatment reports in connection with his claims of entitlement to 
service connection for various disorders including PTSD.  However, 
none of the treatment reports identified by him are relevant to 
psychiatric symptomatology, muchless PTSD, a disorder not 
diagnosed or otherwise shown by the evidence of record.  The 
veteran asked for an additional 30 days at the May 2003 hearing to 
provide a diagnosis of PTSD; however, no such evidence has to date 
been obtained and associated with the claims file.  The transcript 
of his hearing is of record.  

The Board finds that a file examination is not warranted in this 
case because there is no reasonable possibility that a VA 
examination would substantiate his claim.  The veteran is seeking 
service connection for PTSD.  There is no diagnosis of such 
disorder on file and every opportunity has been given to the 
veteran to provide evidence of the existence of such disorder, a 
disorder not shown by the evidence of record.  A stressor 
statement submitted in August 2002 is very general in nature.  No 
corroboration of a stressor can be undertaken.  Accordingly, no 
further development is warranted, and remand or deferral for the 
scheduling of a VA examination is not required.  38 U.S.C.A. § 
5103A(d) (West 2002).  

The Board is of the opinion that there is no further duty to 
assist in this case because the evidence on file establishes (as 
will be discussed in further detail below) that the claim must be 
denied.  The circumstances under which VA will refrain from or 
discontinue providing assistance includes a claimant's 
ineligibility for the benefit sought.  38 U.S.C.A. § 5103A(a)(2) 
(West Supp. 2002).

Therefore, any change in the law brought about by the VCAA would 
have no effect on the appeal.  If every effort were taken to 
assist the veteran in obtaining relevant evidence, there would 
remain no reasonable possibility that such assistance could aid in 
substantiating this claim.  Thus, the Board concludes that there 
is no further duty to assist the veteran in the development of his 
claim.  38 U.S.C. § 5103A.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing the 
facts pertinent to his claim is required to comply with the duty 
to assist under both the former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159).  

In reaching this determination, the Board has considered the fact 
that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the CAVC has held that, before the Board addresses in 
a decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to address 
the question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.

In the veteran's case at hand, the Board finds that the veteran is 
not prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new law.

Moreover, the veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, but 
has failed to do so.  In view of the foregoing, the Board finds 
that the veteran will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of his claim.  See Bernard, supra.

Therefore, no useful purpose would be served in remanding or 
deferring this matter simply for further consideration of the VCAA 
by the RO.  This would result in additional and unnecessary 
burdens on VA, with no benefit flowing to the veteran.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the CAVC recently 
stated, "The VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

However, as noted in this case, the initial actions of the agency 
of original jurisdiction had been issued prior to its fully 
advising of the veteran of enactment of the VCAA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the notice, 
it did leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 13.  

On the other hand, the CAVC acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has failed to 
demonstrate that, in this case, lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant.").  In light of these 
two findings on prejudice, the Board finds that the CAVC in 
Pelegrini has left open the possibility of a notice error being 
found to be non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every case for 
the purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice in cases 
such as this, where appeal from an initial decision was perfected 
prior to enactment of the VCAA, however, would be to vacate all 
prior adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable construction of 
38 U.S.C.A. § 5103(a).  
There is no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the CAVC, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the failure 
to provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes the 
single and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  

There simply is no "adverse determination," as discussed by the 
CAVC in Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App.  at 13.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice of enactment and requirements of the VCAA provided to the 
appellant in June 2002 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's case to 
the Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the RO provided the veteran a 
hearing before the undersigned Veterans Law Judge, at which time 
he was given opportunity to, and did identify additional evidence 
in support of his claim.  However, the veteran never did submit 
any additional evidence in support of his claim.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  


This new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  As the Board noted earlier, 
the veteran has been afforded sufficient opportunities to submit 
additional evidence.  It appears to the Board that the claimant 
has indeed been notified that he should provide or identify any 
and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, the Board concludes that any 
error in not providing a single notice to the appellant covering 
all content requirements is harmless error. 

The Board finds that VA has done everything reasonably possible to 
assist the claimant.  Adjudication of the claim may proceed, 
consistent with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no useful 
purpose.  See Soyini, supra.

Having determined that the duty to notify and the duty to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.  


Service Connection

Following the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995); see also Pond v. West, 12 Vet. App. 341, 345 (1999) 
(Observing that in a case where the claimant was also a physician, 
and therefore a medical expert, the Board could consider the 
appellant's own personal interest; citing Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (holding that while interest in the 
outcome of a proceeding "may affect the credibility of testimony 
it does not affect the competency to testify." (citations 
omitted).

The Board reiterates the basic three requirements for prevailing 
on a claim for service connection: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, lay 
evidence of in-service aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service injury 
or disease and a current disability.  See Hickson, supra.

In the veteran's case at hand it is clear that he does not satisfy 
the basic governing criteria for prevailing on his claim of 
service connection, muchless the specific criteria for prevailing 
on a claim of entitlement to service connection for PTSD.  

The CAVC has held that Congress specifically limited entitlement 
to service-connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 224 (1992).

In essence, the veteran, although given sufficient opportunity to 
do so, has not submitted a current medical diagnosis of PTSD, 
muchless a competent medical opinion linking such disorder to 
service.  The only support for his claim is found in the veteran's 
statements on file.  The veteran has argued that he has PTSD as 
the result of stressors sustained in active service.  He is not 
qualified to render a medical diagnosis or a medical opinion as to 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Nor is the Board qualified to render its own unsubstantiated 
medical opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Simply put, the probative and competent medical evidence of record 
establishes that the veteran does not have PTSD, and there exists 
no basis upon which to predicate a grant of entitlement to service 
connection.

Although the appellant is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where as here, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for PTSD.  Gilbert v. Derwinski, 1 Vet. App.  49, 53 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



